Title: To Thomas Jefferson from Samuel Smith, 13 January 1807
From: Smith, Samuel
To: Jefferson, Thomas


                        
                        Extract of a letter from Genl. Wilkinson dated Natchitoches, 23 Octr 1806
                  “Say to the President that Mr. Mead the Secy. of the
                                Missisippi Territory, has wished “the Spanish Country might intercept me on my Route to this place
                                    because if this did not happen, we should have no War.” the same Man before I reached Natchez actually talked
                                of attacking Baton Rouge. he has condemned my Orders to Colo. Cushing, has reflected on me grossly for removing Arms from
                                Fort Adams to this place, for the purpose of arming the Militia, saying Genl. Wilkinson had no Right
                                    to do it, and that he would have my Conduct explained,—He who in Conjunction with a Major Claiborne, Brother
                                of the Governor, actually deliberated, whether “they would not attack Fort Adams, & Seize on the public Stores &
                                Arms there, after I left it. of this I have broad proofs of undeniable integrity—
                  
                  Sir/
                  The letter of which the above is an Extract has been in
                            my possession Since the 27: Novr.—I declined making you the Communication, nor
                            should I now but for a publication in the Aurora (of undoubted Authority
                            from Natchez)—which information I take for granted Emanates from Mr. Mead—I am 
                  Sir, your friend & Servt
                        
                            S. Smith
                            
                        
                        
                    
                     Senate Chamber
                     13 Jany 1807
                  
               